STATE OF LOUISIANA

               COURT OF APPEAL, FIRST CIRCUIT

    TIMOTHY         COMANS                                                          NO.     2021    CW    0886


    VERSUS


    STATE      FARM       MUTUAL       AUTOMOBILE
    INSURANCE         COMPANY,
                                                                                    FEBRUARY       23,    2022
    TIMBERLTNE            TRADING          OF
    MISSOURI,         LLC       AND    MICHAEL
    GLOBE




    In   Re:          Cincinnati                Insurance       Company,     applying     for    supervisory
                      writs,          19th          Judicial     District       Court,    Parish         of   East

                      Baton       Rouge,            No.   653413.




    BEFORE:           WHIPPLE,             C. J.,     PENZATO     AND    HESTER,   JJ.


            WRIT          DISMISSED.                  This      writ      application       is      dismissed

    pursuant         to    relator' s            voluntary motion to dismiss,                which       advised

    that       the   parties           settled            all   claims    and   controversies        existing
    between          them        in        this       matter      and     requested       that     this       writ

    application            be    dismissed.




                                                                VGW

                                                                AHP
                                                                CHH




    COURT      OF    APPEAL,          FIRST         CIRCUIT




Z
           DEPUTY         CLERK       OF    COURT
                    FOR    THE    COURT